UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JAMES MEADERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:97-cr-00039-MOC-1)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William James Meaders, Appellant Pro Se. Robert J. Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    James    Meaders   appeals   the   district     court’s

order denying his motion seeking to compel the Government to

file a motion for substantial assistance in his case.                  We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Meaders, No. 3:97-cr-00039-MOC-1 (W.D.N.C. Oct. 26,

2011).     We dispense with oral argument because the facts and

legal    contentions   are     adequately   presented     in   the   materials

before   the   court   and     argument   would   not   aid    the   decisional

process.



                                                                      AFFIRMED




                                      2